Citation Nr: 1009923	
Decision Date: 03/16/10    Archive Date: 03/24/10

DOCKET NO.  08-17 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In September 2009, the Veteran testified 
at a hearing before the undersigned.


FINDINGS OF FACT

1.  Bilateral hearing loss is not related to a disease or 
injury in service; and sensorineural hearing loss did not 
manifest itself to a compensable degree in the first post-
service year. 

2.  Tinnitus is not related to a disease or injury in 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service; sensorineural hearing loss may not be 
presumed to have been incurred in service. 38 U.S.C.A. 
§§ 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  

Next, the Board finds that a letter dated in August 2006, 
prior to the March 2007 rating decision, provided the Veteran 
with notice that fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) including notice of the laws and regulations 
governing disability ratings and effective dates as required 
by the United States Court of Appeals for Veterans Claims 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, even if the above letter did not provided adequate 
38 U.S.C.A. § 5103(a) notice, the Board finds that this 
notice problem does not constitute prejudicial error in this 
case because the record reflects that a reasonable person 
could be expected to understand what was needed to 
substantiate the claims after reading the above letter as 
well as the rating decision and the statement of the case.  
See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Furthermore, 
the Board finds that there can be no prejudice to the Veteran 
due to a lack of adequate 38 U.S.C.A. § 5103(a) notice where, 
as here, none has been specifically alleged.  Id.

As to the duty to assist, the Board finds that VA has secured 
all available and identified pertinent evidence and conducted 
all appropriate development.  Specifically, the record shows 
that VA has obtained and associated with the claims file all 
available and identified in-service and post-service 
treatment records including the Veteran's treatment records 
from the Hines VA Medical Center.  Moreover, the record shows 
that the Veteran was afforded a VA examination in March 2007 
which is adequate to adjudicate the claims because the 
examiner provided a medical opinion as to the origin of the 
Veteran's disabilities as well as a rational for this opinion 
after a review of the record on appeal and an examination of 
the claimant.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. 
Nicholson, 21 Vet App 303 (2007).  While the examiner 
incorrectly identified which of the Veteran's ears was 
diagnosed with hearing loss shortly before his separation 
from active duty, the Board does not find this mistake 
undermines the credibility of the VA examination because the 
examiner nonetheless concluded that even taking into account 
this in-service problem that the hearing loss seen in service 
did not cause the Veteran's current disability.  See, for 
example, D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding 
that only substantial, and not strict compliance with the 
terms of a remand request is required); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination more than substantially complied with the 
Board's remand order).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to his military service which included using 
heavy equipment such as jackhammers to maintain runways and 
adjoining roadways as well as being constantly around 
aircraft noise while performing his duties.  It is also 
requested that the Veteran be afforded the benefit of the 
doubt. 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  Other specifically enumerated disorders, 
including sensorineural hearing loss, will be presumed to 
have been incurred in service if it was manifested to a 
compensable degree within the first year following separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  

With hearing loss claims, VA may only find hearing loss to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Davidson v. 
Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the 
Veteran's occupational specialty was a pavement maintenance 
specialist.  Moreover, the Board finds that he is both 
competent and credible to report on the fact that he was 
exposed to heavy equipment and aircraft noise while on active 
duty.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  Therefore, the Board will concede that he 
was exposed to loud noise while on active duty.  

Next, the Board notes that service treatment records, 
including audiological examinations conducted in February 
1975, March 1976, January 1978, March 1978, and August 1978, 
document the Veteran having elevated auditory thresholds on 
occasion.  Moreover, these records also appear to show that 
the Veteran, at least as to his left ear, had hearing loss as 
defined by 38 C.F.R. § 3.385 at the March 1978 audiological 
examination.  

However, service treatment records, including the March 1978 
examination, are negative for complaints, diagnoses, or 
treatment for tinnitus.  Further, the subsequent August 1978 
audiological examination does not establish hearing loss in 
either ear, by VA standards.  There is no evidence of 
compensable hearing loss within the first post-service year.  
Moreover, the record is negative for medical opinion evidence 
linking current bilateral hearing loss or tinnitus to his 
military service.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992) (establishing service connection 
requires finding a relationship between a current disability 
and events in service or an injury or disease incurred 
therein).  In fact, the March 2007 VA examiner opined, after 
a review of the record on appeal and an examination of the 
claimant, that they were not related to his military service.  
This opinion is not contradicted by any other medical opinion 
of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions).

As to the Veteran and his representative's claims that the 
appellant's bilateral hearing loss and tinnitus were caused 
by his in-service noise exposure working around the flight 
line and maintaining roads, the Board notes that lay persons 
are generally not capable of opining on matters requiring 
medical knowledge such as nexus.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 
124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Charles, supra.  

In this regard, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  However, the Board finds that a 
hearing loss disability is not such a condition as 
controlling regulatory authority mandates specific auditory 
thresholds be met or that the results of an administered 
speech discrimination test be of a certain percentage in 
order for a disability to be found.  Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, 
because neither the Veteran nor his representative is 
competent to provide evidence as to the presence of a hearing 
loss disability or the matter of etiology, their opinions are 
not competent.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).  Moreover, the Board finds that the lay statements as 
to a nexus are outweighed by the opinion by the VA examiner 
as well as the record which is negative for a post-service 
diagnosis of hearing loss until almost 40 years after 
service.  Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.

The claimant is competent to report that he had problems with 
ringing in his ears since service.  See Davidson, supra; 
Buchanan, supra; Jandreau, supra; Charles, supra.   However, 
given the fact that service treatment records are negative 
for complaints, diagnoses, or treatment for tinnitus as well 
as the almost 40 year gap between the Veteran's 1979 
separation from military service and first being diagnosed 
with tinnitus in the 2006 VA treatment records, the Board 
finds that the Veteran's assertion of tinnitus since service 
lacks credibility.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Thus, the 
Board places greater probative value on the VA medical 
opinion cited above which was only provided after a review of 
the record on appeal and an examination of the claimant.  
Evans, supra; also see Black v. Brown, 10 Vet. App. 297, 284 
(1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).

In sum, the Board finds that the left ear hearing loss seen 
in-service played no role in the Veteran's developing 
bilateral hearing loss and tinnitus almost 40 years after his 
1979 separation from active duty.  Neither service connection 
for bilateral hearing loss or tinnitus is warranted because 
while the record includes both competent and credible 
evidence of in-service noise exposure and service treatment 
records appear to have documented left ear hearing loss, the 
weight of the competent and credible medical evidence is 
against a finding a causal association or link between the 
post-service disorders and an established injury, disease, or 
event of service origin.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between the Veteran's separation from active duty in 1979 and 
his first being diagnosed with bilateral hearing loss at the 
2007 VA examination and tinnitus in the 2006 VA treatment 
records to be compelling evidence against finding continuity.  
Put another way, the almost four decade gap between the 
Veteran's discharge from active duty and the first evidence 
of the disorders weighs heavily against his claims.  See 
Maxson, supra; see also Mense, supra.

The Veteran and his representative's contention as to the 
claimant having a problem with bilateral hearing loss and 
tinnitus since service is contrary to what is found in the 
in-service and post-service medical records which is negative 
for evidence of hearing loss in either ear for almost 40 
years after his 1979 separation from active duty, the service 
treatment records which are negative for complaints, 
diagnoses, or treatment for tinnitus, and the post-service 
medical records which is also negative for evidence of 
tinnitus for almost 40 years after his 1979 separation from 
active duty.  In these circumstances, the Board gives more 
credence to the independent medical evidence of record, which 
is negative for complaints, diagnoses, or treatment for 
bilateral hearing loss and tinnitus for almost four decades 
following his separation from active duty, than the Veteran's 
and his representative's claims.  Therefore, entitlement to 
service connection for bilateral hearing loss and tinnitus 
based on post-service continuity of symptomatology must be 
denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).

Lastly, the Board finds that service connection is not 
warranted for bilateral hearing loss on a presumptive basis 
under 38 C.F.R. §§ 3.307, 3.309 because the record does not 
show the Veteran being diagnosed with a compensable level of 
sensorineural hearing loss in either ear in the first post-
service year. 

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims of service connection 
bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claims, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


